Citation Nr: 9910750	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-34 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a perforated eardrum.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1948.  

This matter arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the veteran's claim for 
service connection for a perforated eardrum.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of a perforated eardrum, or that the veteran suffers from 
residuals therefrom. 


CONCLUSION OF LAW

The veteran's claim for service connection for a perforated 
eardrum is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (1998).  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of a 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service, or during an applicable presumption 
period, and that the veteran 

still has such a condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply (i.e., if a chronic disorder is not 
noted in service), a claim may still be well grounded or 
reopened on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or during any applicable 
presumption period, continuity of symptomatology is 
determined thereafter, and competent medical evidence relates 
the present condition to that symptomatology."  Savage, 
supra.  

The Board would observe that the veteran's service medical 
records (SMRs) appear to have been partially destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the SMRs.  See Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 
37, 39-40 (1990).  The Board is also under a duty to advise 
the veteran to obtain other forms of evidence, such as lay 
testimony or lay affidavits supporting his contentions.  See 
Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).  

Shortly after filing his claim for service connection, the 
veteran submitted a signed records release authorization form 
in order to obtain records from the Austin Clinic where he 
claimed to have received treatment for his perforated 
eardrum.  A letter dated in January 1997 was received from 
James E. Surdy, M.D., stating that he was affiliated with the 
Austin Clinic, and that he had followed the veteran who had a 
history of a perforated eardrum.  No other information was 
provided at that time.  In March 1997, the RO sent letters to 
the veteran advising him of the need to obtain additional 
information, and to the Austin Clinic requesting copies of 
all records pertaining to treatment of the veteran.  The 
record fails to show that any response from the Austin Clinic 
was ever received.  Further records pertaining to the veteran 
were requested from the Minneapolis VA Medical Center (VAMC), 
but a response from the VAMC dated in March 1997 indicated 
that no such records were available.  

In April 1997, the veteran submitted a statement indicating 
that he had undergone treatment at the Austin Clinic from the 
time of his discharge from service to the present time, and 
that records from Dr. Peter Lommen, Sr., and Dr. Peter 
Lommen, Jr. were of particular relevance.  There is no 
indication that the Austin Clinic responded to the veteran's 
request, and no medical treatment records have been received 
by the RO from the Austin Clinic.  

The veteran submitted two signed affidavits in December 1997 
from his wife and a colleague who had served with him in the 
military.  Both individuals stated that the veteran had told 
them of having experienced a perforated eardrum in service.  
Further, the veteran's wife expressed her and the veteran's 
belief that the perforated eardrum had an adverse effect on 
the veteran's hearing.  

The Board has evaluated the evidence discussed above, and 
concludes that the veteran has failed to submit evidence of a 
well-grounded claim for service connection for a perforated 
eardrum.  The record fails to show that the veteran is 
currently diagnosed with a perforated eardrum or currently 
suffers from residuals therefrom.  The only medical evidence 
submitted in support of his claim consists of the January 
1997 statement from Dr. Surdy, stating, in essence that the 
veteran had a perforated eardrum by history.  Dr. Surdy 
failed to indicate any current diagnosis in his letter.  

With respect to the veteran's destroyed SMRs, the Board would 
observe that the Court has held that the "VA has no duty to 
seek to obtain that which does not exist."  See Counts v. 
Black, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).  In any event, assuming without 
deciding that the veteran incurred a perforated eardrum in 
service, in the absence of any current medical records or 
other probative evidence showing that he still has such a 
disorder that is directly related to the perforated eardrum 
he incurred in service, or that he currently suffers from 
residuals (such as loss of hearing) resulting from a 
perforated eardrum, his claim is not well grounded, and must 
be denied on that basis.  

Parenthetically, lay statements by the veteran and his wife 
that he currently suffers from a perforated eardrum, or 
residuals of a perforated eardrum, do not constitute medical 
evidence.  As laypersons, lacking in medical training and 
expertise, the veteran and his wife are not competent to 
address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 482, 494-95 (1992). 

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a perforated eardrum.  The Board has not been 
made aware of any additional evidence which is available that 
could serve to well ground the veteran's claim.  As the duty 
to assist has not been triggered here by a well-grounded 
claim, the Board finds that the VA has no obligation to 
further develop the veteran's claim.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  The Board also views its discussion as sufficient to 
inform the veteran of the evidence necessary to file a well-
grounded claim for service connection for a perforated 
eardrum.  See Robinette, 8 Vet. App. at 73.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a perforated eardrum is denied.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

